Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an amendment filed on 07/25/2022 in which claims 1-2 are pending.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statements submitted on 04/29/2022 and 08/16/2022.

Terminal Disclaimer

The terminal disclaimer filed on 09/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of U.S. Patent No. 10,904,537 and co-pending Application No. 17/115,423 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2017/0195671) in view of Li (US 2013/0343462) and further in view of Jang (US 2019/0306511).

As to claim 1, Choi teaches a method of decoding an image, the method comprising:

determining at least one coding unit from a largest coding unit split from the image ([0151]-[0159] – partitioning a CU);

determining a width of a current coding unit, among the at least one coding unit, and a height of the current coding unit; in response to at least one of the width of the current coding unit and the height of the current coding unit being larger than a maximum size of a transformation unit, determining transformation units by splitting at least one of the width of the current coding unit and the height of the current coding unit ([0191]-[0202] – maximum TU size);

performing inverse transformation on the transformation unit to obtain residual data ([0115]-[0124] – inverse transform process);

and decoding the current coding unit by combining prediction data and the residual data (FIG. 12 and [0118]-[0125]).

Choi does not teach when the current coding unit is not split into smaller coding units, performing prediction on the current coding unit to obtain prediction data of the current coding unit; in response to at least one of the width of the current coding unit, the height of the current coding unit, or determining the current coding unit is predicted in an intra prediction mode, obtaining, from a bitstream, information indicating whether a non-zero transformation coefficient is included in a transformation unit among the transformation units of the current coding unit; performing inverse transformation on the transformation unit to obtain residual data, based on the information indicating whether a non-zero transformation coefficient is included in the transformation unit.

However, Li teaches when the current coding unit is not split into smaller coding units, performing prediction on the current coding unit to obtain prediction data of the current coding unit, and determining at least one transformation unit from the current coding unit ([0026], [0053]-[0054], and [0058]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi’s system with Li’s system. In Li’s disclosure, by storing CBF values of non-leaf transform units that are required to be split, CBF signaling (e.g., storing and/or sending CBFs to a decoder) may be more efficient in comparison to techniques which send CBF values only for leaf transform units. In some instances, this may be more efficient for a case in which most of the residual information is zero and a transform unit is required to split for some other reason. In such a case, all the CBFs of all the transform units below a current non-leaf transform unit do not need to be signaled, because the CBF of the non-leaf transform unit would be signaled as "0". In one example, a transform unit, of a particular quadtree shared by chroma and luma components, may have most of the chroma residue as "0," and the transform unit may be split because of the luma component. In such a case, signaling a CBF for non-leaf transform units may be more efficient (Li; [0058]).

The combination of Choi and Li does not teach, in response to at least one of the width of the current coding unit, the height of the current coding unit, or determining the current coding unit is predicted in an intra prediction mode, obtaining, from a bitstream, information indicating whether a non-zero transformation coefficient is included in a transformation unit among the transformation units of the current coding unit; performing inverse transformation on the transformation unit to obtain residual data, based on the information indicating whether a non-zero transformation coefficient is included in the transformation unit.

However, Jang teaches, in response to at least one of the width of the current coding unit, the height of the current coding unit, or determining the current coding unit is predicted in an intra prediction mode, obtaining, from a bitstream, information indicating whether a non-zero transformation coefficient is included in a transformation unit among the transformation units of the current coding unit; performing inverse transformation on the transformation unit to obtain residual data, based on the information indicating whether a non-zero transformation coefficient is included in the transformation unit (see [0026]-[0027] and FIGs. 10-11; also see [0138], [0139], [0146], [0152]-[0158], and [0251]; further see [0118]-[0129] for inverse transform process).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi’s system and Li’s system with Jang’s system. Based on a coded block flag (CBF) of a neighboring block, an intra prediction mode and/or whether to apply coefficient induced intra-prediction (CIIP) for a neighboring block, it may be determined whether to apply CIIP for a current block adaptively, and accordingly, prediction efficiency may be improved (Jang; [0251]).

As to claim 2, Choi teaches a method of encoding an image, the method comprising:

obtaining at least one coding unit from a largest coding unit split from the image ([0151]-[0159] – partitioning a CU);

determining a width of a current coding unit, among the at least one coding unit, and a height of the current coding unit; in response to at least one of the width of the current coding unit and the height of the current coding unit being larger than a maximum size of a transformation unit, determining transformation units by splitting at least one of the width of the current coding unit and the height of the current coding unit ([0191]-[0202] – maximum TU size);

obtaining residual data of a transformation unit among the transformation units by using prediction data of the current coding unit; performing transformation on the residual data of the transformation unit to obtain transformation coefficients included in the transformation unit (FIG. 11 and [0113]-[0117]).

Choi does not teach when the current coding unit is not split into smaller coding units, performing prediction on the current coding unit to obtain prediction data of the current coding unit; in response to at least one of the width of the current coding unit, the height of the current coding unit, or determining whether the current coding unit is predicted in an intra prediction mode, encoding information indicating whether a non-zero transformation coefficient among the transformation coefficients is included in the transformation unit of the current coding unit.

However, Li teaches when the current coding unit is not split into smaller coding units, performing prediction on the current coding unit to obtain prediction data of the current coding unit, and determining at least one transformation unit from the current coding unit ([0026], [0053]-[0054], and [0058]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi’s system with Li’s system. In Li’s disclosure, by storing CBF values of non-leaf transform units that are required to be split, CBF signaling (e.g., storing and/or sending CBFs to a decoder) may be more efficient in comparison to techniques which send CBF values only for leaf transform units. In some instances, this may be more efficient for a case in which most of the residual information is zero and a transform unit is required to split for some other reason. In such a case, all the CBFs of all the transform units below a current non-leaf transform unit do not need to be signaled, because the CBF of the non-leaf transform unit would be signaled as "0". In one example, a transform unit, of a particular quadtree shared by chroma and luma components, may have most of the chroma residue as "0," and the transform unit may be split because of the luma component. In such a case, signaling a CBF for non-leaf transform units may be more efficient (Li; [0058]).

The combination of Choi and Li does not teach, in response to at least one of the width of the current coding unit, the height of the current coding unit, or determining whether the current coding unit is predicted in an intra prediction mode, encoding information indicating whether a non-zero transformation coefficient among the transformation coefficients is included in the transformation unit of the current coding unit.

However, Jang teaches, in response to at least one of the width of the current coding unit, the height of the current coding unit, or determining whether the current coding unit is predicted in an intra prediction mode, encoding information indicating whether a non-zero transformation coefficient among the transformation coefficients is included in the transformation unit of the current coding unit (see [0026]-[0027] and FIGs. 10-11; also see [0138], [0139], [0146], [0152]-[0158], and [0251]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Choi’s system and Li’s system with Jang’s system. Based on a coded block flag (CBF) of a neighboring block, an intra prediction mode and/or whether to apply coefficient induced intra-prediction (CIIP) for a neighboring block, it may be determined whether to apply CIIP for a current block adaptively, and accordingly, prediction efficiency may be improved (Jang; [0251]).

Response to Arguments

Applicant's arguments filed 07/25/2022 have been fully considered but they are moot in light of the new grounds of rejections presented above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482